                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

SHARON LASSETER,

           Plaintiff,
v.                                 CASE NO:     8:18-cv-1912-T-33TGW

RESTAURANT DELIVERY DEVELOPERS,
LLC, ET AL.,

          Defendants.
_______________________________/

                               ORDER

     This matter is before the Court sua sponte.            On October

30, 2018, this Court entered its FLSA Scheduling Order (Doc.

# 25), wherein the Court set forth a time table for Plaintiff

to respond to the Court's Interrogatories, for Defendants to

file the Verified Summary, and for the parties to engage in a

settlement conference.      The Court's FLSA Scheduling Order

explains that the Verified Summary must include a "[s]ummary

of all hours worked by Plaintiff during each relevant pay

period, the rate of pay and wages paid, including overtime

pay, if any." (Id. at ¶ 3).

     Plaintiff      filed   her     answers      to   the      Court's

Interrogatories on December 14, 2018. (Doc. # 31).           The Court

noted some deficiencies in the Interrogatory Answers and

therefore required supplementation. (Doc. # 32).            Plaintiff

complied   with    the   Court's   Order   by    supplementing    her
Interrogatory Answers on December 20, 2018. (Doc. # 33).

     At this juncture, the deadline for Defendants to file the

required Verified Summary has expired.    The Court underscores

that the case is scheduled for a mediation with Mark Hanley,

Esq. on January 11, 2019. (Doc. # 29).    It is imperative that

Defendants prepare and file the Verified Summary prior to the

mediation.

     The Court has previously explained that "[d]ue to the

volume of cases based on the FLSA," the Court expects "strict

adherence" to the deadlines established in the FLSA scheduling

Order and "[f]ailure to comply may result in the imposition of

sanctions, including but not limited to the dismissal of the

case and the striking of pleadings."     (Doc. # 25 at ¶ 10).

     So that the parties may engage in a productive settlement

conference as scheduled, the Court directs Defendants to file

the Verified Summary by January 10, 2019.     Failure to do so

will result in the imposition of sanctions.

     Accordingly, it is

     ORDERED, ADJUDGED, and DECREED:

     Defendants   are directed to file the Verified Summary by

January 10, 2019.     Failure to do so will result in the

imposition of sanctions.



                               2
     DONE and ORDERED in Chambers in Tampa, Florida, this 7th

day of January, 2019.




                               3
